DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The objections to the drawing of 4/13/22 and withdrawn in view of the amendments and arguments of 7/13/22.  The drawings of 4/13/22 are now accepted by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Williams (31,681) on 7/18/22.

The application has been amended as follows: 
Claim 11, line 3:  After “displace” insert –vertically—.  
Claim 14, line 1:  Change “claim 13” to read –claim 21--.
Claim 19, line 6:  After “installed” insert –vertically—.   

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to show or suggest, along with the recited language of claims 11 and 19, the spacer is installed vertically on a T-bar grid member, or vertically displaces the fixture from a T-bar grid member.  
In a virtual skylight comprising: a fixture for creating an illusion of a sky; a frame disposed adjacent to said fixture and further configured to displace said fixture from a T-bar grid member; said frame defining a central region therein; prior art fails to show or suggest said frame is a regressed frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875